Title: From John Quincy Adams to George Washington Adams, 17 November 1824
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son.
					Washington 17. November 1824.
				
				I duly received your Letter N. 14. dated the 15th. ulto. with the enclosed account, which appears to be regular and correct. I now enclose you a note for fifteen dollars from Richard Johnson, residing he says at N. 68 Hanover Street—He promised to pay it to you—I Lent him the money, on a Story of his own that he had had his pocked picked at Richmond, of more than 1300 dollars, and that he was in distress for money to get home. As I have been deceived by such narratives more than once, you may perhaps never find this man; but if you do I expect he will pay you the money: and you will pass it in account to my credit.I have learnt by your Letters to your mother and brother that you have been admitted to the Bar, and that you are in Mr Cook’s Office—I shall be glad to hear of your situation prospects and purposes from yourself. I trust you will relax none of your Industry, frugality, Prudence, Temperance and Perseverance. I am seldom able to write to you; but if you can realize how intensely I feel for you, and how much of the comfort of my future life depends upon your conduct I am sure your filial affection as well as your regard to your own welfare, will keep you in the right path—This admonition proceeds from no apprehension that there is at this time any particular occasion for it; but for a sentiment constantly dwelling upon my mind.—It is not unusual for young men, upon their admission to the Bar, to consider themselves as having finished their Studies; and to sink in idleness the time, in expectation that business will come to them. You will not make this mistake—No period of Life demands more indefatigable application than that upon which you have just now commenced. Be careful to improve it—says / your affectionate father
				
					John Quincy Adams
				
				
			